         Case 17-07592-JMC-13   Doc 34   Filed 06/11/19   EOD 06/11/19 16:26:57   Pg 1 of 1

                          UNITED STATES BANKRUPTCY COURT                     SF00200 (rev 06/2017)
                                Southern District of Indiana
                                 46 E. Ohio St., Rm. 116
                                  Indianapolis, IN 46204
In re:

Keith Allen Bliss,                                        Case No. 17−07592−JMC−13
Amy Kristen Bliss,
             Debtors.

                                   NOTICE OF HEARING

A Motion to Determine Validity of Payment Change (Claim # 6 for U.S. Bank Trust
National Association) was filed on June 10, 2019, by Trustee Ann M. DeLaney. The
Court, after reviewing this document, determines that a hearing is required.

NOTICE IS GIVEN that a hearing will be held as follows:

         Date: July 16, 2019
         Time: 01:00 PM EDT
         Place: Rm. 325 U.S. Courthouse
                46 E. Ohio St.
                Indianapolis, IN 46204

Motions for continuance must be filed no later than 7 days prior to the hearing. Motions
for continuance filed less than 7 days prior to the hearing will be granted only upon a
showing of good cause. Every motion for continuance must indicate whether opposing
counsel objects to the continuance or what efforts were made to contact opposing
counsel regarding the request for continuance.

Any referenced document can be found at pacer.insb.uscourts.gov or may be requested
from the filing party.

Dated: June 11, 2019                            Kevin P. Dempsey
                                                Clerk, U.S. Bankruptcy Court
